DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Priority
This application was filed on 12/11/2019 and claims the benefit of the United States Provisional Application Nos. 62/778,331 filed 12/12/2018 and which claims the benefit of the priority of State of Israel Patent Application No. IL263679 filed 12/12/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Claim Status
Claims 1, 3-6, and 11-19 are being examined on the merits in this office action.
Claim Objections
Claims 1, 15 and 17 objected to because of the following informalities:  
Claim 1, line 5 has a colon after “cryoprecipitate”. This should be deleted. The colon can be added after the term “comprises” in line 6.

Claim 17, line 10 has a colon after “cryoprecipitate”. This should be deleted. The colon can be added after the term “comprises” in line 10.
  Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140205636A1 (hereinafter “the ‘636 publication”) in view of US 5989215A (hereinafter “the ‘215 patent”), and US 2010/0203033A1 (hereinafter “the ‘033 publication).

‘636 teaches a fibrin sealant that comprises two components, where component A comprises a fibrinogen solution and a component B comprising a solution of a proteolytic enzyme that is capable to react with fibrinogen to form fibrin [0033], where the proteolytic enzyme is human thrombin in particular having an activity of from about 2 to 4,000 IU/ml [0034] and that the fibrinogen component preferably comprises a fibrinogen content of from about 15-150 mg/ml, in particular from 20-80 mg/ml and is derived from cryoprecipitate [0030]. ‘636 further teaches that the component also comprises albumin [0006, 0013]. In other embodiments, ‘636 discloses Evicel® fibrin sealant comprising 2 vials, wherein one vial comprises Biological Active Component 2 (BAC2) and one vial of thrombin. BAC2 is a sterile solution having a pH of 6.7-7.2 and consists primarily of a concentrate of human fibrinogen. The BAC2 component contains a concentrate of human fibrinogen (55-85 arginine hydrochloride, glycine, sodium chloride, sodium citrate, calcium chloride (see example 1 and [0049]). The hydrogel of ‘636 does not contain tranexamic acid or aprotinin therefore meets the limitation 
Even though ‘636 teaches addition of albumin, the publication does not disclose the concentration of albumin and does not disclose the total protein concentration of fibrinogen.
The ‘215 patent teaches a kit comprising the first container and a second container (Claim 1) used for delivering biochemically reactive fluids respectively. The ‘215 patent further teaches that the first container may contain fibrinogen as the biochemically reactive fluids and the second container may contain thrombin (col. 3, line 31-35). The ‘215 patent further teaches that the total protein concentration is preferably from about 15-140 mg/1 and more preferably 30–110 mg/ml (col. 8, line 5-8) which overlaps with the instant range of 15 – 40 mg/ml. ‘215 patent further teaches that the thrombin-containing component comprises thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), which overlaps the instant claimed range of 100- 300 IU/ml. ‘215 teaches that the first component comprising fibrinogen may also include factor XIII (col. 2, line 6-7; col. 5, line 15-16; col. 8, line 3-4).
The disclosures teach addition of factor XIII but do not teach at least two of members selected from: factor XIII, factor VIII, fibronectin, von Willebrand factor (vWF), and vitronectin. However, this is known in the art as taught by ‘033.
‘033 teaches a fibrin glue kit comprising: at least two separate components and that one separated component comprises fibrinogen, and the at least second separated component comprises a proteolytic enzyme like thrombin [0057] and used for preventing and/or reducing of adhesions [0049-0050]. ‘033 further teaches that the concentration of the fibrinogen in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of ‘636 and ‘215 and include other components Factor VIII, fibronectin, vitronectin, von Willebrand factor (vWF) as taught by ‘033 because ‘033 teaches that the hydrogel was successful for reducing bleeding and adhesion [0012]. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in modifying ‘636 with ‘215 and ‘033 because ‘033 teaches that the method was used increasingly in surgery to reduce bleeding, and adhesions, to sealing or filling surfaces and/or improve wound healing [0012].
Regarding claim 3, 4 and 5, the ‘215 patent teaches that the fibrinogen total protein concentration is preferably from about 15-140 mg/1 and more preferably 30–110 mg/ml (col. 8, th paragraph, line 6-7) which encompasses the instant range. In addition, ‘636 teaches that the fibrinogen component preferably comprises a fibrinogen content of from about 15-150 mg/ml, in particular from 20-80 mg/ml and is derived from cryoprecipitate [0030].
Regarding claim 6, ‘636 teaches thrombin concentrations of from about 2 to 4,000 IU/ml [0034]. In addition, ‘215 teaches thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), all which encompass the instant claimed range of 100- 300 IU/ml.
Claims 11 is a product-by-process type claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Claim 11 is drawn to a kit comprising a first and second container comprising fibrinogen and thrombin wherein the fibrinogen is obtained by cryoprecipitation, that the fibrinogen is a biologically active component of a plasma cryoprecipitate-derived from antihaemophilic factor preparation. The substance and structure of the claimed kit comprising fibrinogen and thrombin is not affected by these limitations, which merely reflect one version of a process that could be used to make product of the prior art, the claim is unpatentable.  The kit comprising a first and second container comprising fibrinogen and thrombin, is clearly disclosed in the prior art (‘636 and ‘215). The ‘215 patent teaches a kit comprising the first container and a second and that the total protein concentration of fibrinogen is preferably from about 15-140 mg/1 and more preferably 30–110 mg/ml (col. 8, line 5-8) which overlaps with the instant range of 15 – 40 mg/ml and that the thrombin-containing component comprises thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), which overlaps the instant claimed range of 100- 300 IU/ml thus claim 11 are rejected as unpatentable over ‘215 patent.
Regarding claim 12, the ‘033 teaches that component A and B which comprise fibrinogen and thrombin are in form of a solution (claim 15 and [0034]. The teaching of a solution indicates that the fibrinogen and thrombin are in liquid forms.
Regarding claim 13, ‘215 teaches that the invention is used for preventing the formation of adhesions (col. 12, line 14-15).
Regarding claim 14, ‘636 teaches that the two components are applied, for example, by two syringes [0027, 0047] and that the solutions are sprayed [0027, 0050-0052].
Regarding claim 15-18, ‘636 teaches a fibrin sealant that comprises two components, where component A comprises a fibrinogen solution and a component B comprising a solution of a proteolytic enzyme that is capable to react with fibrinogen to form fibrin [0033], where the 
Regarding claim 19, ‘636 teaches thrombin concentrations of from about 2 to 4,000 IU/ml [0034]. In addition, ‘215 teaches thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), all which encompass the instant claimed range of 100- 300 IU/ml.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that independent claims have been amended as set forth above, i.e. to further require that the cryoprecipitate comprises a biologically active component 2 (BAC2), does not comprise tranexamic acid or aprotinin, and comprises at least two members selected from: factor XIII, factor VIII, fibronectin, von Willebrand factor (vWF), and vitronectin.
The arguments have been fully considered but are unpersuasive because the prior art ‘636 teaches that the cryoprecipitate comprises BAC2 and further does not contain tranexamic acid or aprotinin. ‘636 also teaches the addition of factor XIII. In addition, the examiner used the ‘033 reference to teach the addition of other components such as Factor VIII, fibronectin, vitronectin, von Willebrand factor (vWF). 
Applicant further argues that the instant application is based, inter alia, on the surprising finding that plasma cryoprecipitate solutions being depleted from plasmin and/or plasminogen, with reduced amounts of fibrinogen and reduced amounts of total protein, as compared to known or pure fibrinogen formulations, are effective in reducing/preventing tissue adhesion see e.g., Tables 8 and 9 in the instant Application and that it was previously considered that tranexamic acid and/or aprotinin are required for reducing tissue adhesion. However, the present inventors have surprisingly found that although the fibrinogen-containing component (i.e. diluted BAC2) does not contain tranexamic acid or aprotinin, an efficient anti-adhesion activity was observed (see e.g., paragraph 57 in the present Application).


Applicant further argues that, WO '140 teaches the presence of tranexamic acid in the cryoprecipitate. In addition, WO '140 is silent on plasma cryoprecipitate being depleted from plasmin and/or plasminogen as instantly claimed. Applicant further argues that 215 Patent is completely silent on plasma cryoprecipitate, let alone a cryoprecipitate as instantly claimed and specified. Thus, the '215 and ‘115 provides no guidance with respect to which modifications will be suited e.g., for reducing tissue adhesion. 
The arguments presented above are unpersuasive because with regards to the arguments of the ‘140 and ‘115 reference, the current rejection does not depend on these reference, hence moot. With regards to the ‘215 reference being completely silent on plasma 

Conclusion
Claims 1, 3-6, 11-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615